Plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered September 7, 1977, as denied his motion for summary judgment against defendants Robert J. Harder, Inc., and Eileen M. Coulon. Order affirmed, insofar as appealed from, with $50 costs and disbursements, and plaintiff is directed to serve a complaint within 20 days after entry of the order to be made hereon. There are issues of fact which can only be determined upon a plenary trial. Suozzi, J. P., Lazer, Gulotta, Shapiro and Cohalan, JJ., concur.